 

Exhibit 10.1

 

PROMISSORY NOTE

 

$15,000,000.00    March 28, 2017

 

FOR VALUE RECEIVED, SALAMANDER INNISBROOK, LLC, a Florida limited liability
company, and SALAMANDER INNISBROOK CONDOMINIUM, LLC, a Florida limited liability
company (each individually referred to herein as the “Borrower” and collectively
as the “Borrowers”), hereby jointly and severally promise to pay to the order of
BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation (the
“Bank”), at the office of Branch Banking and Trust Company, located in St.
Petersburg, Florida (or at such other place or places as the Bank may designate)
on the Maturity Date (as defined in the Loan Agreement), in lawful money of the
United States of America, in immediately available funds, the principal amount
of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00) or, if less than such
principal amount shall be outstanding, the aggregate unpaid principal amount of
the Loan made by the Bank to the Borrowers pursuant to the Loan Agreement dated
of even date herewith, among the Borrowers and the Bank (as amended or modified
from time to time the “Loan Agreement”), or such earlier date as may be required
pursuant to the terms of the Loan Agreement, and to pay interest from the date
hereof on the unpaid principal amount hereof, in like money, at said office.
Principal and interest shall be paid on the dates and in the amounts and at the
rates provided in the Loan Agreement.

 

Capitalized terms appearing within but not otherwise defined shall have the
meaning ascribed to them in the Loan Agreement. All or any portion of the
principal amount of the Loan may be prepaid as provided in the Loan Agreement.

 

Documentary stamp tax in the amount of $52,500 and intangibles tax will be paid
in connection with the recording of the Mortgage in the official records of
Pinellas County, Florida, securing this Promissory Note.

 

This Promissory Note is the Note in the aggregate principal amount of
$15,000,000 referred to in the Loan Agreement and is issued pursuant to and
entitled to the benefits and security of the Loan Agreement to which reference
is hereby made for a more complete statement of the terms and conditions upon
which the loan evidenced hereby were or are made and are to be repaid.

 

Upon the occurrence of any one or more of the Events of Default under the Loan
Agreement, or in any other document or instrument delivered in connection
therewith, which Event of Default is not cured within any applicable grace
period, all amounts then remaining unpaid on this Promissory Note may be
declared to be immediately due and payable as provided in the Loan Agreement.

 

If payment of all sums due hereunder is accelerated under the terms of the Loan
Agreement or under the terms of the other Loan Documents executed in connection
therewith, the then remaining principal amount and accrued but unpaid interest
shall bear interest which shall be payable on demand at the Default Rate, or, if
lower, the maximum rate permitted under applicable law, until such principal and
interest have been paid in full. Further, in the event of such acceleration,
this Promissory Note, and all other indebtedness of the Borrowers to the Bank
shall become immediately due and payable, without presentation, demand, protest
or notice of any kind, all of which are hereby waived by the Borrowers. Each
Borrower hereby waives all exemptions and homestead laws.

 

The undersigned promise to pay to the Bank a late fee on any payment past due
for ten or more days in the amount of five percent (5%) of the amount of payment
past due. Where any payment is past due for ten or more days, subsequent
payments shall first be applied to past due balances. This provision for late
charges shall not be deemed to extend the time for payment beyond any “grace
period” or “cure period” provided for in the Loan Agreement.

 

All sums received by the Bank for application to the Promissory Note may be
applied by the Bank to late charges, expenses, costs, interest, principal and
other amounts owing to the Bank in connection with the Promissory Note in the
order selected by the Bank in its sole discretion.

 

In the event the indebtedness evidenced or secured hereby is collected by or
through an attorney at law, the holder shall be entitled to collect reasonable
and documented attorneys' fees. In the event suit or action is commenced
hereunder, the holder shall be entitled to collect all collection costs,
including reasonable and documented attorneys' fees, to be fixed by the court,
both in the trial court and upon any appeal. Demand, presentment, protest,
notice of protest and notice of dishonor are hereby waived by all parties bound
hereon.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF FLORIDA.

 

WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH
BORROWER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS PROMISSORY NOTE OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE BORROWERS AND THE
BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK TO MAKE THE LOAN
EVIDENCED BY THIS NOTE. FURTHER, EACH BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR
RIGHT TO JURY TRIAL PROVISION IN THE EVENT OF LITIGATION. NO REPRESENTATIVE OR
AGENT OF THE BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR
MODIFY THIS PROVISION.

 



 

 